DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  the term “manufacturing method” should be removed since it depend on the based device claim 6. 
Claim 9 is objected to because of the following informalities: the term “in step S7” not further limitation from the based claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Li et al., CN 105223747.
Regarding claims 1 and 6, Li et al. disclose a manufacturing method of a liquid crystal display device (figs 1-3) comprising the steps of:
. providing an array substrate, wherein the array substrate comprises a substrate 232 and a driving circuit on the substrate 233 having a first region A and a second region B
. selecting a portion of the second region B as a bonding region, and forming a plurality of connection pins 233a as claimed
. providing an opposite substrate 231 for forming a cell with a liquid crystal layer 235 (see fig. 3)
. providing a flexible circuit board 22 
. bending the bonding region and the flexible circuit board to be fixed to a side of the array substrate away from the opposite substrate to obtain the liquid crystal display device (see fig. 3).
Li et al. neither disclose a transparent flexible film on the array substrate, nor the step of removing a portion of the array substrate and a portion of the opposite substrate corresponding to the second region except the bonding region.  One of ordinary skill in the art would be able to merely find how to form a flexible film over an array substrate to improve a connection to a driving circuit from a display region as well as removing a portion of substrates corresponding to a bonding area for forming a portable display device.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ a flexible 
Re claims 2 and 7, Li et al do not explicitly the polyimide transparent flexible film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a polyimide transparent flexible film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Re claims 3 and 8, the modification to Li et al. would result a via hole on the transparent flexible film (e.g., driving wiring connecting driving circuit 21 from pin 233a thru via hole, under sealant 234).      
Re claims 4 and 9, wherein the flexible circuit board 22 is provided with a chip on film 21, and the chip on film 21 on the flexible circuit board 22 is bonded to the connection pin 233a (see fig. 3).
Re claims 5 and 10, wherein a material of the connection pin is indium tin oxide (ITO).  It should be noted that  ITO material is a well-known material for electrode/connecting pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. Degner et al., US 9,419,065, disclose a polymer layer 48 as a flexible film over an array substrate 52 (see fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871